IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
MUKHTAR YAHIA NAJI AL WARAFI, )
)
) Civil Action No. 09-CV-02368 (RCL)
Petitioner, )
)
v. )
) FILED
BARACK OBAMA, et al., ) w z
> JUN ~ 2 '£v.z
Respondents. )
)

Cl!ri¢. U.S. Dlstr|ct & Bankruptcy

pzr@¢§i’onl)nk

Upon consideration of Respondents’ Unopposed Motion to Deem Protected Information
Highlighted in the Accompanying Proposed Public Factual Return for ISN ll7, and a review of
that proposed public factual return, it is hereby ORDERED that Respondents’ motion is granted.
The information identified by Respondents with green highlighting in the version of the factual
return submitted under seal to the Court is deemed protected, pursuant to paragraphs 10 and 34
of the Protective Order governing this proceeding. lt is further C)RDERED that Respondents file
on the public record, through the Court’s Electronic Case Filing system, a public version of the
factual return from which the information that was highlighted in green in the proposed public
version submitted to the Court has been redacted

It is SO ORDERED,

Dated: b/l h '   0  

Rovcl~: c. LAMBERTH
United States District Judge

Cntlrfs for the Dlstrict of Cn|tcmhi:z